UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JULIIO CANCINO, et al.,

                                      Plaintiffs,                      18 Civ. 7219 (PAE)
                       -v-
                                                                             ORDER
 JANBAR, INC., et al.,

                                      Defendants.


PAUL A. ENGELMAYER, District Judge:

       Due to the current public health situation, the case management conference scheduled for

April 22, 2020 at 2:30 p.m. is adjourned to May 8, 2020 at 2:30 p.m. In the event that any party

wishes to move for summary judgment following that conference, a premotion letter, consistent

with the Court's individual rules, should be filed by April 24, 2020. Any responses should be

filed by May 1, 2020. For avoidance of doubt, this order has no effect on the settlement

conference scheduled before Judge Wang.

       SO ORDERED.


                                                            PaJA.�
                                                            ______________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: March 13, 2020
       New York, New York
